Per curiam.
Betty Repoza-Smith filed a grievance with the State Bar of Georgia against Robert C. Shearouse alleging that, after beginning representation, he had abandoned a legal matter and caused a default judgment to be entered against her. Prior to the State Bar’s filing of a formal complaint, Shearouse filed a petition for voluntary discipline. In the petition, he admitted the allegations contained within RepozaSmith’s grievance and admitted that such allegations violated Standard 44 of Bar Rule 4-102 (d). Shearouse further admitted that he failed to respond to the disciplinary authorities regarding the matter, in violation of Standard 68. Citing as mitigating circumstances, Shearouse asserted that: (1) he had no prior disciplinary actions; (2) during the relevant period of time, his only daughter was killed by a drunk driver; (3) he has ceased practicing law in Georgia and is now employed by Mothers Against Drunk Drivers (M.A.D.D.) in Texas; and (4) he will begin making restitution in monthly payments to Repoza-Smith. Shearouse requested that he be suspended from the practice of law in Georgia for a period of one year and until such time as he pays Repoza-Smith the full amount of the judgment against her. *498The State Bar does not object to Shearouse’s petition. The review panel recommends that this Court accept Shearouse’s petition and suspend him accordingly.
Decided September 26, 1994.
William P. Smith III, General Counsel State Bar, Cynthia C. Hinrichs, Assistant General Counsel State Bar, for State Bar of Georgia.
Upon consideration of the record, this Court hereby adopts the recommendation of the review panel. Shearouse is hereby suspended from the practice of law in Georgia for a period of one year and until such time as he has fully paid Betty Repoza-Smith the amount of $39,000. He is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of such rule.

Suspended.


All the Justices concur.